Citation Nr: 0824685	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for substance abuse.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In December 2006, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The veteran's appeal was previously before the Board in March 
2004 and June 2006, at which times the Board remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  An acquired psychiatric disorder other than PTSD was not 
shown during service or within one year of the veteran's 
discharge from service, and the competent medical evidence of 
record does not show that the veteran's diagnosed psychiatric 
disorders are etiologically related to service.  

3.  The veteran's substance abuse is not etiologically 
related to a service connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active service.  38 
U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2007).  

2.  The claim of entitlement to service connection for 
substance abuse has no legal merit.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2004, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding all 
elements of the Dingess notice, including the disability 
rating and effective date elements of his claims, as the 
claims are being denied no disability rating or effective 
dates will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The veteran was provided a VA examination in response to his 
claim for an acquired psychiatric disorder, to include PTSD, 
in August 2001.  The Board acknowledges that the veteran has 
not been afforded a VA examination or medical opinion in 
response to his claim for entitlement to service connection 
for substance abuse but has determined that no such 
examination or opinion is required.  As discussed below, VA 
laws and regulations clearly establish that substance abuse 
is not a disability for which service connection can be 
established or upon which compensation can be paid.  In 
addition, the veteran does not have any service connected 
disabilities upon which entitlement to service connection on 
a secondary basis may be established.  Therefore, the medical 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate the claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.
General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden, 381 F.3d at 
1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 
604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he incurred a psychiatric disorder, 
including PTSD, during his period of active duty service.  
During his December 2006 hearing, the veteran testified that 
he was arrested in service and held in restricted barracks 
for a period of time, during which he became depressed and 
began drinking and using drugs as a way to self-medicate his 
symptoms.  During this period of incarceration,  he was 
harassed by members of the Criminal Investigation Division 
(CID).  The veteran also testified that he was found not 
guilty by a court martial and was discharged from active duty 
service.

Service treatment records are negative for complaints or 
treatment pertaining to a psychiatric disorder and the 
veteran was found to be psychiatrically normal upon clinical 
examination at his December 1969 separation examination.

The post-service evidence establishes that the veteran was 
hospitalized in March 1994 at the Coatesville VA Medical 
Center (VAMC) for substance abuse treatment.  He reported a 
26 year history of alcohol dependence and a 10 year history 
of drug dependence.  The diagnoses were drug, alcohol, and 
cocaine dependence.  

The veteran was afforded a VA neuropsychiatric examination in 
June 1994.  He reported drinking while in service, but stated 
that his heavy drinking and heroin use began after his 
separation from active duty when he was laid off from his 
job.  He also reported a history of head injuries, first, 
during active duty service when he fell over a railing and 
was knocked unconscious, and second, after service when he 
was assaulted and hit on the head.  The diagnosis was mild to 
moderate brain dysfunction, secondary to severe head trauma 
and years of alcohol and drug abuse.  The examiner noted 
symptoms of depression with suicidal thoughts and severe 
chronic and alcohol abuse since active duty service.  

Private records show that the veteran sought treatment at the 
Charter Fairmont Hospital in June 1996.  He was diagnosed 
with severe depression and PTSD with chemical dependence.  
The veteran was also treated at a private hospital in March 
1999 with complaints of suicidal ideation and hearing voices.  
The diagnosis was nonspecified psychoses, rule out alcohol 
and cocaine induced psychoses. 

The veteran was again hospitalized for substance abuse in 
June 1994, September 1999, and November 2001 at the 
Coatesville VAMC.  In September 1999, he reported a history 
of drinking and taking drugs since the age of 17.  He was 
diagnosed with depression due to alcohol and drug abuse.  He 
was also diagnosed with major depression disorder, 
generalized anxiety disorder, and drug and alcohol dependence 
upon discharge from the VAMC in December 2001.

In response to his service connection claim, the veteran was 
provided a VA psychiatric examination in August 2001.  The 
veteran reported that he was not engaged in combat during 
service and had been previously hospitalized at VA 
facilities.  The examiner noted that there was no evidence of 
psychiatric treatment during service, and diagnosed a mood 
disorder and psychotic episodes with polysubstance abuse.  
The examiner also found that PTSD was not demonstrated.  
Recent clinical records from the Philadelphia VAMC show that 
the veteran has continued to receive treatment for anxiety 
and recovering alcohol and drug dependence.  In March 2004, 
he was diagnosed with schizoaffective disorder, by history, 
and cocaine and alcohol dependence in sustained full 
remission.  

Acquired Psychiatric Disorder

The veteran contends that he incurred PTSD as a result of 
being held in restricted barracks while awaiting a court 
martial.  Entitlement to service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

While there is conflicting evidence as to whether the veteran 
has PTSD, after review of the medical evidence of record, the 
Board finds that the balance of the evidence does not 
establish a diagnosis of PTSD.

Supportive of the veteran's claim is a private hospital 
record dated June 1996 diagnosing the veteran with PTSD and 
chemical dependence.  The Board finds that this evidence is 
of limited probative value as the diagnosis of PTSD appears 
to be based solely on the veteran's recitation of history, 
which conflicts with the service records, with no apparent 
consideration of those records or other evidence in the 
claims folder.  The failure to consider this evidence is 
significant given the negative service treatment records and 
the subsequent reports that symptoms of depression were first 
noted on the June 1994 VA examination, twenty five years 
after the veteran's separation from active duty service.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  The failure to consider 
this evidence renders the opinion of little probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  While the veteran is competent 
to report his symptoms, as he remembers them, where his 
memories conflict with the contemporaneous clinical evidence, 
the Board favors such clinical evidence over his 
recollections.  Not only may the veteran's memory be dimmed 
with time, but self interest may play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

While the claims folder contains clinical records of the 
veteran's numerous hospitalization and treatment at VA 
facilities dating from March 1994, there is no other medical 
evidence, aside from the June 1996 private treatment record, 
that he has been diagnosed with PTSD.  While the veteran 
contends that he has PTSD, the Board notes that the veteran 
is not competent to render an opinion as to a medical 
diagnosis.  Espiritu, 2 Vet. App. 492; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD is the opinion of the 
August 2001 VA examiner, who found that PTSD was not 
demonstrated.  By contrast to the June 1996 opinion, the 
claims folder, including service treatment records, were 
reviewed prior to the rendering of the medical opinion, and 
the veteran's reported history was detailed in the 
examination report.  Accordingly, the Board adopts the 
conclusion of the August 2001 examiner.  

With respect to the veteran's other diagnosed psychiatric 
conditions, including major depression, generalized anxiety, 
and a mood disorder, the Board finds that service connection 
is not warranted for these disabilities.  As noted above, 
there is no evidence of treatment for a psychiatric condition 
during service, and the veteran was found to be 
psychiatrically normal at his discharge examination in 
December 1969.  

The post-service medical evidence of record clearly shows 
that the veteran has been diagnosed with several psychiatric 
disorders, but there is no post-service medical evidence of 
these disorders until more than twenty five years after the 
veteran's discharge from service. 

In addition, there is no evidence of a nexus between the 
veteran's diagnosed psychiatric conditions and his military 
service.  In fact, the medical evidence pertaining to the 
etiology of the veteran's psychiatric conditions, mainly the 
reports of his March 1999 and September 1999 
hospitalizations, attributed his psychiatric disorders to his 
alcohol and drug dependence.  In essence, the evidence of a 
nexus between the veteran's current psychiatric disorders and 
his military service is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
must conclude that service connection for an acquired 
psychiatric disability, to include PTSD, is not in order.

Substance Abuse

The law and regulations provide that compensation shall not 
be paid if the veteran's claimed disability was the result of 
his own willful misconduct or abuse of alcohol or drugs.  See 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a 
appellant's own alcohol or drug abuse.  Moreover, § 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

These laws and regulations clearly establish that alcohol and 
drug dependence are not disabilities for which service 
connection can be established or for which compensation can 
be paid.  Furthermore, while the veteran contends that he 
began drinking and using drugs during his active duty service 
to self-medicate his depression, service treatment records 
are negative for evidence of alcoholism or drug abuse and the 
veteran was found to be psychiatrically normal at separation 
in December 1969.  In addition, as discussed above, the Board 
has found that the veteran does not have PTSD or an acquired 
psychiatric disorder for which service connection is 
warranted.

As the veteran does not have any service connected 
disabilities on which entitlement to service connection on a 
secondary basis may be established, the veteran's claim for 
entitlement to service connection for substance abuse does 
not present a basis for which relief may be granted, and has 
no legal merit.  As the disposition of this claim is based on 
law and not the facts of this case, the claim must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for substance abuse is 
denied.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for a skin disability, the Board finds 
that the veteran should be provided a VA examination to 
determine the nature and etiology of any currently present 
skin disorder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Service treatment records show that the veteran was treated 
for complaints related to his skin several times during 
active duty.  He was diagnosed with pruritus and 
folliculitis.  He has also provided a history of continuity 
of symptomatology since service, stating that he has 
experienced symptoms of a skin disorder since his active duty 
service.  Therefore, upon remand, the veteran should be 
provided a VA examination to determine the nature and 
etiology of any currently present skin disorder.

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, DC for the following actions:

1.  The RO or the AMC should schedule the 
veteran for a VA dermatological 
examination.  The claims folder or copies 
of relevant evidence from the claims 
folders, and a copy of this remand must 
be made available to and be reviewed by 
the examiner.  

After reviewing the claims folder, 
including a copy of this remand and 
service treatment records, the examiner 
should proffer an opinion as to whether 
any currently present skin disorder is at 
least as likely as not (a 50 percent or 
better probability) related to any 
incident of the veteran's active duty 
service.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

2.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LLOYD M. CRAMP
Acting Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


